220 S.W.3d 335 (2007)
STATE of Missouri, Plaintiff/Respondent,
v.
Kitchrell PERKINS, Defendant/Appellant.
No. ED 87893.
Missouri Court of Appeals, Eastern District, Division One.
February 20, 2007.
Motion for Rehearing and/or Transfer Denied March 29, 2007.
Application for Transfer Denied May 29, 2007.
Gwenda R. Robinson, District Defender, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Linda Lemke, Assistant Attorney General, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., and MARY K. HOFF, J., and NANNETTE A. BAKER, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 29, 2007.

ORDER
PER CURIAM.
Kitchrell Perkins (Defendant) appeals from the trial court's judgment and sentence imposed after a jury convicted Defendant of assault in the first degree, in violation of Section 565.050, and armed criminal action, in violation of Section 571.015.[1] After finding beyond a reasonable doubt that Defendant was a prior and persistent offender, the trial court sentenced Defendant to consecutive terms of fourteen years for assault in the first degree and three years for armed criminal action.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise indicated.